Citation Nr: 1429821	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously remanded in May 2013 and January 2014 to further assist the Veteran with the development of his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As alluded to already, the Board remanded this claim in January 2014 for a VA examination to determine the etiology of the Veteran's lung disorder.  Thereafter, the RO scheduled the Veteran for a VA examination for which the Veteran failed to appear.  A VA medical opinion, however, is necessary to determine the likelihood his lung condition is due to exposure to asbestos during service since the December 2009 VA examiner could not offer an opinion as to the etiology of his lung disorder without resorting to mere speculation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion to determine whether the Veteran has a lung disorder that is the result of any incident of active military duty, to include asbestos exposure.  The entire claims file, to include this REMAND, must be reviewed by the examiner.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should determine whether it is "more likely than not" (meaning likelihood of greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is less than a 50 percent likelihood), that the Veteran's lung disorder was caused by, or is otherwise related to any incident of active military service, to include asbestos exposure.  The examiner should specifically review the following evidence:

 i) The Veteran's DD-214 indicating he served aboard the USCGC Evergreen.

 ii) The M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9 that pertains to asbestos claims.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  This includes ensuring the examination report contains adequate responses to the specific questions asked.

3. Readjudicate the claim for service connection in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



